


[exhibit104exclusivedistri001.jpg] [exhibit104exclusivedistri001.jpg]








[exhibit104exclusivedistri002.jpg] [exhibit104exclusivedistri002.jpg]








[exhibit104exclusivedistri003.jpg] [exhibit104exclusivedistri003.jpg]








[exhibit104exclusivedistri004.jpg] [exhibit104exclusivedistri004.jpg]








[exhibit104exclusivedistri005.jpg] [exhibit104exclusivedistri005.jpg]








[exhibit104exclusivedistri006.jpg] [exhibit104exclusivedistri006.jpg]








[exhibit104exclusivedistri007.jpg] [exhibit104exclusivedistri007.jpg]






